

Exhibit 10.23
INCENTIVE AWARD AGREEMENT

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, made on December 6, 2017 (the “Award Date”), by and between
Intersections Inc. (the “Corporation”) and Johannes Jurgens Roets (the
“Holder”).
WHEREAS, the Corporation has established the 2014 Stock Incentive Plan, as
amended from time to time (the “Plan”), pursuant to which stock options may be
awarded to employees, directors, consultants and independent contractors of the
Corporation and its Subsidiaries; and
WHEREAS, it is intended that this Agreement shall set forth the terms,
conditions and restrictions imposed with respect to the Option (as defined
below);
NOW, THEREFORE, the parties hereto agree as follows:
1.Option.
(a)    Pursuant to the Plan, the Holder has been awarded on the Award Date, the
right and option (the “Option”) to purchase all or any part of the aggregate of
238,095 shares of the Corporation’s common stock, par value $0.01 per share
(each a “Share”), subject to the terms, conditions and restrictions set forth in
the Plan and in this Agreement, at an exercise price per Share of $2.10 (the
“Exercise Price”). The Option is not intended to be an incentive stock option.
(b)    The Option and this Agreement are subject to all of the terms and
conditions of the Plan, which terms and conditions are hereby incorporated by
reference.  Except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.
2.    Term of the Option. The Option shall expire on the fifth anniversary of
the Award Date (the “Expiration Date”) or, if earlier the date on which the
Option is terminated or forfeited in accordance with the provisions of the Plan
and this Agreement.
3.    Vesting and Exercisability.
(a)    Subject to Section 2(b) and Section 2(c) hereof, the Option shall vest
and become exercisable as follows: 50% of the Option will vest on each of the
first and second anniversaries of the date hereof, provided that the Holder
remains continuously employed by the Corporation or a Subsidiary from the Award
Date through (and including) each such respective vesting date.
(b)    Notwithstanding the provisions of Section 2(a) hereof, in the event of
the Holder’s death or Disability, the Holder shall immediately be vested in the
Option and the Option shall be exercisable for the periods provided in the Plan.





--------------------------------------------------------------------------------




(c)    Notwithstanding the provisions of Section 2(a) hereof, in the event (i)
the Holder is terminated by the Corporation and/or Subsidiary without Cause, or
(ii) the Holder’s employment with the Corporation and/or Subsidiary is
terminated by the Holder by reason of the Holder’s resignation for Good Reason,
the Holder shall immediately be vested as to (x) 1/2 (one-half) of the Option if
such termination is in 2018 and (y) all of the Option if such termination is in
2019, and shall be exercisable for the periods provided in the Plan.
(d)    In the event of the Holder’s termination of employment for any reason
other than the circumstances set forth in Section 2(b) or Section 2(c) prior to
the date on which the Option (or portion thereof) has become vested, unless
otherwise provided in the Plan, (i) the Option (or portion thereof), to the
extent not then vested and exercisable, shall be immediately cancelled with no
compensation due to the Holder, and the Holder shall have no rights or interests
with respect to such portion of the Option; and (ii) the Option (or portion
thereof), to the extent vested and exercisable, shall remain exercisable for the
periods provided in the Plan.
(e)    Any other applicable restrictions or conditions under the requirements of
any stock exchange upon which any Shares issued pursuant to the Option or shares
of the same class are then listed, and under any securities law applicable to
such Shares, shall be imposed.
4.    Exercise of the Option. Notice of exercise and payment of the exercise
price with respect to the Option shall be as provided in the Plan. To the extent
the Option is vested on the Holder’s termination of employment (after giving
effect to any accelerated vesting under Section 3 above), the Option may only be
exercised for the period of time provided in the Plan.
5.    Transfer Restrictions. The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Holder, except
by will or by the laws of descent and distribution.
6.    Ownership, Voting Rights, Duties.  Unless and until the exercise of the
Option and the underlying delivery of Shares, the Holder has no rights as a
shareholder of the Corporation with respect to the underlying Shares, including
no right to vote the underlying Shares or rights to dividends or distributions
on the underlying Shares.
7.    Holder Bound by the Plan.  The Holder hereby acknowledges receipt of a
copy of the Plan and by accepting this Award agrees to be bound by all the terms
and provisions of the Plan and this Agreement, including, without limitation,
the Corporation’s and Subsidiaries’ tax withholding rights with respect to the
Option and any Shares issued, or cash paid, pursuant thereto.  A determination
of the Committee as to any questions which may arise with respect to the
interpretation of the provisions of this Agreement and of the Plan shall be
final.  The Committee may authorize and establish such rules, regulations and
revisions thereof not inconsistent with the provisions of the Plan, as it may
deem advisable.
8.    Modification of Agreement.  This Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto; provided, however, that
this Agreement may be amended without the consent of the Holder if such
amendment is not adverse in any material respect to the Holder or to the extent


2





--------------------------------------------------------------------------------




necessary to comply with the requirements of Section 409A of the Internal
Revenue Code or as contemplated under the Plan, including pursuant to Section 15
of the Plan.
9.    No Right to an Employment Relationship. The Holder understands and
acknowledges that this Agreement is not a contract for employment or service
with the Corporation and/or any of its Subsidiaries, and nothing contained
herein shall be construed as giving the Holder any right to be retained as an
employee of, or provide service to, the Corporation and/or any of its
Subsidiaries or affiliates for any period of time.
10.    Severability.  Each provision of this Agreement is intended to be
severable.  If any provision of this Agreement shall be invalid or unenforceable
to any extent or in any application, the remaining provisions of this Agreement
shall not be affected thereby and shall continue in effect and application to
the fullest extent in accordance with their terms.
11.    Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflict of laws.
12.    Successors in Interest.  This Agreement shall inure to the benefit of,
and be binding on, the Corporation and its successors and assigns.  This
Agreement shall inure to the benefit of, and be binding on, the Holder and the
Holder’s legal representatives. All obligations imposed upon the Holder and all
rights granted to the Corporation under this Agreement shall be final, binding
and conclusive upon the Holder’s heirs, executors and administrators.  This
Agreement shall not be transferrable or assignable by the Holder other than
pursuant to the laws of descent and distribution.
13.    Counterparts. This Agreement may be executed in any number of
counterparts, including counterparts transmitted by facsimile or electronic
mail, any one of which shall constitute an original of this Agreement. When
counterparts or facsimile or electronic mail copies have been executed by all
parties hereto, they shall have the same effect as if the signatures to each
counterpart or copy were upon the same documents and copies of such documents
shall be deemed valid as originals. The parties agree that all such signatures
may be transferred to a single document upon the request of any party. This
Agreement shall not be binding unless and until it shall be fully executed and
delivered by all parties hereto. In the event that this Agreement is executed
and delivered by way of facsimile transmission or electronic mail, each party
delivering a facsimile or electronic mail counterpart shall promptly deliver an
ink-signed original counterpart of the Agreement to the other party by overnight
courier service; provided that the failure of a party to deliver an ink-signed
original counterpart shall not in any way effect the validity, enforceability or
binding effect of a counterpart executed and delivered by facsimile transmission
or electronic mail.
14.    Defined Terms. In addition to terms defined elsewhere herein, the
following terms shall have the following meanings when used in this Agreement.
(a)    “Cause” shall mean that the Holder: (i) has been convicted of, or entered
a plea of nolo contendre to, a misdemeanor involving moral turpitude or any
felony under the laws of the United States or any state or political subdivision
thereof; (ii) has committed an act constituting a breach of fiduciary duty,
fraud, gross negligence or willful misconduct; (iii) has engaged in conduct that
violated the Corporation’s then existing internal policies or procedures and
which is materially


3





--------------------------------------------------------------------------------




detrimental to the business, reputation, character or standing of the
Corporation or any of its Subsidiaries; or (iv) after written notice to the
Holder and a reasonable opportunity of at least 30 days to cure, the Holder
shall continue (x) to be in material breach of the terms of his employment
agreement with the Corporation; (y) to fail or refuse to attend to the material
duties and responsibilities reasonably assigned to him by the Board of Directors
consistent with his authority, position and responsibilities on the date hereof;
or (z) to be absent excessively for reasons unrelated to disability.
(b)    “Disability” shall mean that the Holder is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months or (ii) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the service provider's employer.
(c)    “Good Reason” shall mean one or more of the following without the
Holder’s written consent: (i) a material diminution of the Holder’s base salary;
(ii) a material diminution in the Holder’s authority, duties or
responsibilities; (iii) the Holder no longer reports directly to the Board of
Directors of the Corporation; (iv) the relocation of the Holder’s principal
office to a location outside a thirty (30) mile radius from the Corporation’s
present Chantilly, Virginia location or (v) any other action or inaction that
constitutes a material breach of the terms of the Holder’s employment agreement
with the Corporation, provided, however, that none of the events described
herein will constitute Good Reason unless the Holder has first provided written
notice to the Corporation of the occurrence of the applicable event(s) within
ninety (90) days of the initial existence of such event and the Corporation
fails to cure such event within thirty (30) days after its receipt of such
written notice and, if uncured, the termination is effective as of the end of
such cure period.
15.    Conflicts. This Agreement remains subject to the terms of the Plan. To
the extent of any conflict between this Agreement and the Plan, the Plan shall
control; provided, however, that the Agreement may impose greater restrictions
on, or grant lesser rights to, the Holder than the Plan.
16.    Entire Agreement.  This Agreement, together with the Plan, constitute the
entire agreement between the parties hereto with respect to the Option. The
Holder and the Corporation acknowledge and agree that, notwithstanding any
provisions in the Holder’s employment agreement (if any) with the Corporation
and/or any Subsidiary to the contrary, the provisions of this Agreement control
the treatment of the Option, including but not limited to the treatment of such
Option on termination of the Holder’s employment for any reason.
[Remainder of Page Intentionally Left Blank]




4





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
INTERSECTIONS INC.
                            
By:
/s/ Ronald L. Barden
      Name:
Ronald L. Barden
      Title:
Chief Financial Officer



                            
/s/ Johannes Jurgens Roets
Johannes Jurgens Roets










